Title: To George Washington from William Heath, 17 April 1781
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Westpoint, April 17. 1781.
                        
                        A number of soldiers have returned from the light infantry—One or two of them, I am informed, produces
                            certificates from the Governor of Maryland, that they were left sick—Others have nothing to shew, and are undoubtedly
                            deserters. I have ordered the latter to be confined in the main guard. What shall be done with them? Shall they be brought
                            to tryal here, or sent back? If brought to tryal, unless they plead guilty, we cannot produce any evidence against them.
                            And unless such desertions are immediately checked; it may be productive of fatal consequences.
                        No relief of provisions has arrived. We are fast consuming the Irish beef—The whole of that will be exhausted
                            in a few days—and the most distressing want will attack us, if relief does not arrive in the course of this week. The
                            Commissary has just informed me that he has but about fifteen barrels of flour in the magazine,and one third of that must
                            be sent this evening to the troops on the lines. Our numbers are every day increasing—Your Excellency can well form a
                            judgment what our situation is, and what it would be, should the enemy make a sudden move towards us, while in such a
                            destitute condition. This has not happened through any inattention, or want of precaution of mine. I foresaw its advance,
                            and, weeks since gave the alarm to the Commissary and Quarter masters departments, and that repeatedly requesting that not
                            a moment should be lost in pushing on the provisions. Upwards of 500 barrels of flour have remained at Ringwood for some
                            time past. I feel anxious under such a situation; for notwithstanding my consciousness of having done my duty in this
                            respect, yet should any accident happen, I am well aware that I should be the scapegoat, and my character would be loaded
                            with obloquy. I have the honor to be with the highest regard, Your Excellency’s Most obedt servant,
                        
                            W. Heath
                        
                    